Exhibit 10.1

  

CONFIDENTIAL TREATMENT REQUESTED.

Confidential portions of this document have been redacted and have been
separately filed with the Commission.

  

SUB-ADVISORY AGREEMENT BETWEEN ROTELLA CAPITAL MANAGEMENT, INC.
AND ADF TRADING COMPANY XI, LLC DATED JUNE 21, 2011

  

Sub-Manager Agreement

  

This SUB-MANAGER AGREEMENT (the “Agreement”) dated as of June 21, 2011, by and
among: (i) Aspen Diversified Fund LLC (the “Master Fund”), a Delaware limited
liability company, the principal place of business of which is 4200 Northside
Parkway, Building Eleven, Suite 200, Atlanta, GA 30327; (ii) Aspen Partners,
Inc. (“Aspen” or “Investment Advisor”), a Delaware S-Corporation, the principal
place of business of which is 4200 Northside Parkway, Building Eleven, Suite
200, Atlanta, GA 30327; and (iii) Rotella Capital Management, Inc. (the
“Sub-Manager”), a Nevada corporation, the principal place of business of which
is 800 Bellevue Way NE, Suite 200, Bellevue, WA 98004 (each, a “Party” and
together, the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Master Fund invests all or substantially all of its assets in an
actively managed portfolio as more fully described in the Offering Memorandum of
Aspen Diversified Fund LLC dated December 1, 2010, as the same may from time to
time be supplemented, restated or amended (the “Memorandum”);

WHEREAS, the Master Fund has retained Aspen as its Investment Advisor who will
seek to implement the overall investment objective described in the Memorandum
by allocating assets to sub-managers;

WHEREAS, the Sub-Manager, inter alia, provides discretionary speculative trading
services to Master Fund accounts in futures, options, options on futures in a
variety of financial and commodity interests, as well as over-the-counter
foreign currency spot, forward and options contracts (“Commodity Interests”)
pursuant to the Sub-Manager’s TEXO trading program, as described in the
disclosure statement attached hereto as Exhibit A as the same may from time to
time be supplemented, restated or amended upon notice to the Investment Advisors
(the “Sub-Manager Disclosure Statement”);

WHEREAS, the Investment Advisor and the Master Fund (each, an “Aspen Party” and
together, the “Aspen Parties”) wish to retain the Sub-Manager to provide
commodity trading advice in order to assist in the implementation of the Master
Fund’s investment objectives as described in the Memorandum; and

WHEREAS, the Sub-Manager wishes to accept such retainer upon the terms and
conditions herein set forth.

NOW, THEREFORE, in consideration of the mutual premises and covenants herein
contained, the Parties agree as follows:

1.                Definitions. All capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to them in the
Memorandum.

2.                Commodity Trading Advisory Services. With regard solely to
that portion of the Master Fund’s assets which the Investment Advisor, at their
sole discretion, may from time to time determine to allocate to the Sub-Manager
(the “Allocated Assets”) that are deposited in one or more brokerage accounts at
the Clearing Broker (as hereinafter defined) (collectively, the “Sub-Account”),
and at all times in accordance with and subject to: (i) the supervision and
supervening authority of the Investment Advisor of the Master Fund, (ii) all
provisions of the Sub-Manager Disclosure Statement and the Memorandum, (iii) all
additional terms, conditions and restrictions contained in the addendum annexed
hereto which shall constitute a part of this Agreement (the “Addendum”), and
(iv) all other terms of this Agreement, the Sub-Manager is responsible for
making all Commodity Interests trading and investment decisions on behalf of the
Master Fund, and agrees and shall be authorized to:

-1-

 

(a)            manage all aspects of the commodity trading advisory services
provided to the Sub-Account, including selecting and evaluating investment of
the Allocated Assets so long as the Sub-Manager directs the investment of such
Allocated Assets in accordance with the Memorandum and consistent with the
Investment Objective and Policies of the Master Fund as set forth therein;

(b)            effect purchases, sales and other transactions using the
Allocated Assets;

(c)            direct custodians to deliver funds or securities for the purpose
of effecting transactions, and to instruct custodians to exercise or abstain
from exercising any privilege or right attaching to such assets;

(d)           make all decisions relating to the manner, method and timing of
investment transactions, to select brokers, dealers and Commodity Interests
counterparties for the execution of any transaction, and to negotiate and enter
into give-up, executing and other trading agreements for and in the name of the
Master Fund (but not the brokerage agreements of the Clearing Broker, which
shall be negotiated and entered into by the Master Fund or the Investment
Advisors); and

(e)            trade on margin (and leverage assets allocated to it up to the
level and subject to all conditions set forth in the Addendum) with banks,
brokers, or other financial institutions on behalf of the Sub-Account.

In exercising its rights and carrying out its duties hereunder, the Sub-Manager
is authorized to act for the Master Fund’s behalf within the scope of this
Agreement either itself or wholly or in part through its authorized dealers or
delegates in the same manner and with the same force and effect as the Master
Fund might or could do.

Notwithstanding any other provision of this Agreement, the sole responsibility
of the Sub-Manager shall be to manage the Allocated Assets in accordance with
the provisions of this Agreement. The Sub-Manager shall not be responsible for
the management, operation or administration of the Master Fund, or for marketing
or offering any beneficial interests in the Master Fund to investors or
prospective investors, nor shall the Sub-Manager act as the “sponsor” of any
Aspen Party. Further, the Sub-Manager shall not be responsible for monitoring or
responding to (or advising the Master Fund or the Investment Advisor) any margin
calls or any responsibilities with respect to the management of the cash or
cash-equivalent instruments in the Sub-Account.

Any provision contained in this Agreement or elsewhere notwithstanding, the
Sub-Manager shall at all times act to ensure its compliance and that of its
principals, employees and agents, with the Margin-to-Equity Limits and the
Maximum Drawdown Limits defined and specified in the Addendum. Should the
Sub-Account at any time, whether through the intent or fault of the Sub-Manager
or otherwise, incur net losses exceeding the Maximum Drawdown Limits or contain
a position exceeding or otherwise not in compliance with the Margin-to-Equity
Limits, the Sub-Manager shall immediately cease trading for the Sub-Account, and
notify any one or more of the Contact Persons specified in the Addendum and in
accordance with any further instructions contained therein or received from such
Contact Persons at that time. In exercising its rights and carrying out its
duties hereunder, the Sub-Manager is authorized to act for the Sub-Account
within the scope of this Agreement either itself or wholly or in part through
its authorized dealers or delegates in the same manner and with the same force
and effect as the Investment Advisor might or could do.

The Master Fund shall be under no obligation to deposit actual funds in the
Sub-Account. To the extent that actual funds are not deposited in the
Sub-Account, the Master Fund and the Investment Advisor shall make available for
the benefit of the Sub-Account such actual funds deposited in other trading
accounts of the Master Fund at the Clearing Broker (defined below) as shall be
necessary to support the margin requirements of the Sub-Account.

-2-

 

The level of trading risk applicable to the Allocated Assets in the Sub-Account
shall in the aggregate be based on the “Nominal Account Size”. The initial
Nominal Account Size shall be as set forth in the Addendum. For all purposes of
this Agreement, the Nominal Account Size shall remain fixed unless increased or
decreased by the Investment Advisor pursuant to the following sentence, and
shall not be automatically adjusted for net realized and unrealized gains or
accrued interest or other income or expenses. The Investment Advisor may: (i)
increase or decrease the Nominal Account Size; and/or (ii) increase or decrease
the Margin-to-Equity Limits; in either case effective as of the close of
business on the last Business Day of the month or such other Business Day
reasonably determined by the Investment Advisor (each, an “Effective Date”), by
sending written notice (which may be by e-mail) to the Sub-Manager no later than
12 pm Pacific time on the last Business Day prior to the Effective Date. For
purposes of this Agreement, the term “Business Day” shall mean any day which the
futures markets are open in the United States. For example, an increase or
decrease in the Nominal Account Size must be received by the Sub-Manager by 12
pm Pacific time on the second to last business day of the month to be effective
as of the first business day of the following month.

Initially, Newedge USA, LLC shall serve as the clearing broker for the
Sub-Account (the “Clearing Broker”), and in that capacity shall clear and settle
all transactions in Commodity Interests entered into by the Master Fund. The
brokerage agreements of the Clearing Broker shall be negotiated and entered into
by the Master Fund or the Investment Advisor, as applicable. Additional or
replacement Clearing Brokers may be selected from time to time that are mutually
acceptable to the Investment Advisor and the Sub-Manager.

3.                Compensation and Expenses.

(a)            Management Fee. If provided for in the Addendum, the Master Fund
shall pay the Sub-Manager a management fee from the Sub-Account, that is accrued
monthly (prior to the accrual of the Performance Fee, as defined herein) in
arrears as of the last Business Day of each calendar month and payable
quarterly, which shall be calculated as a percentage of the Nominal Account Size
and which percentage rate is specified in the Addendum (the “Management Fee”).

(b)            Performance Fee. The Master Fund shall pay the Sub-Manager a
performance fee from the Sub-Account that is accrued monthly and payable
quarterly in arrears equal to the percentage set forth in the attached Addendum
of the Net New Profits (as defined below), if any, attributable to the Allocated
Assets for each Performance Period (as defined herein) (the “Performance Fee“).

“Performance Period” means the last day of each calendar quarter or the
effective date that shares or interests in the Master Fund or any feeder fund
therein are redeemed or transferred.

“New Net Profits” means (a) the sum of (i) the net of realized profits and
losses during the Performance Period, (ii) the change in unrealized profits and
losses on open positions during the Performance Period, minus (b) the sum of (i)
the Management Fees (if any), as the case may be, for the Performance Period,
and (ii) interest income and (iii) the total of any “carryforward losses” as of
the beginning of the Performance Period. If New Net Profits are negative for any
Performance Period, that negative amount will be a carryforward loss for the
following Performance Period and must be recouped before a Performance Fee is
payable. If New Net Profits are negative at the time of a redemption or transfer
of shares or interests in the Master Fund or any feeder fund therein, then any
loss attributable to those redeemed or transferred shares or interests shall be
deducted from the carryforward losses.

(c)            The Performance Fee, if any, is payable quarterly and will accrue
monthly on the books of the Master Fund at the applicable rate. The Performance
Fee will be subject to high water marks; such Fees are calculated on a
cumulative basis and are not payable until all prior carryforward losses with
respect to the Allocated Assets have been recouped as described in the prior
paragraph.

(d)           The Management Fee (if any) and the Performance Fee will be
calculated by the Master Fund’s administrator and confirmed by the Investment
Advisor and a statement will be sent to the Sub-Manager detailing in reasonable
detail the Management Fee (if any) and the Performance Fee due. If the
Sub-Manager does not object to such statement within four (4) Business Days of
the receipt thereof, such statement shall for all purposes be deemed to be
conclusively correct.

-3-

 

(e)               The Sub-Manager agrees, any contrary provision
notwithstanding, that other than the fees which may be payable by the Master
Fund as set forth hereinabove, the Sub-Manager shall not realize or accrue any
fees, benefits or consideration from any source whatsoever in connection with
its services under this Agreement.

4.                  Activities and Qualifications of The Sub-Manager And
Allocation Of Investment Opportunities: Certain Conflicts Of Interest.

(a)            The Parties acknowledge that the services which the Sub-Manager
renders to the Investment Advisor and the Master Fund hereunder are not
exclusive. The Sub-Manager advises and will continue to advise other client
accounts as well as its own proprietary accounts and those of its Affiliates (as
hereinafter defined), and will devote such time as may be reasonably required to
perform its duties hereunder. In addition, the Sub-Manager serves as manager or
co-manager of other investment vehicles or accounts engaged in investment
activities, and the Sub-Manager may invest its own funds in one or more such
investment vehicles or accounts. The Sub-Manager may form or furnish advisory
services to such investment vehicles or accounts in the future. The Investment
Advisor and the Master Fund acknowledge that the Sub-Manager may give advice and
take actions in the performance of its duties with respect to any of its other
client, proprietary or affiliated accounts, which may differ from advice given,
or the timing or nature of any action taken hereunder.

(b)            The Investment Advisor and the Master Fund acknowledge that the
Sub-Manager will from time to time invest the Allocated Assets in Commodity
Interests also purchased by other clients of the Sub-Manager or accounts managed
by the Sub-Manager, including its own proprietary accounts and those of its
Affiliates (collectively, “Other Accounts”). The Sub-Manager will, under normal
conditions, allocate investment opportunities among the Master Fund and Other
Accounts on a fair and equitable basis, subject to applicable law and client
guidelines. From time to time, not all transactions in a specific Commodity
Interest will be accomplished for all client or other accounts at the same time
or at the same price.

(c)            In certain circumstances, the Sub-Manager may form other pooled
investment vehicles or accounts for the purpose of making a particular
investment. The Sub-Manager and Other Accounts may also invest in such
investment vehicles or accounts.

(d)           The Parties acknowledge that the Sub-Manager and its members,
officers, directors, or employees and their respective Affiliates may from time
to time have positions in investments recommended to clients, including the
Master Fund. Such transactions may differ from or be consistent with the advice
given, or the timing or nature of the Sub-Manager’s action or actions with
respect to the Master Fund.

(e)            Except as otherwise provided herein, the Sub-Manager shall bear
all of its own costs and expenses incurred in the performance of its services
provided pursuant to this Agreement, including those attributable to such office
personnel, office space, office equipment and office services as may be
required.

(f)             The Sub-Manager shall not be responsible for the investment,
operating or other expenses of the Master Fund and the Investment Advisor.

(g)            The Sub-Manager represents and warrants that it possesses and at
all relevant times shall possess all applicable legal and regulatory
qualifications in all applicable jurisdictions to perform the activities
contemplated hereunder, including without limitation, current registration with
the U.S. Commodity Futures Trading Commission (“CFTC”) as a Commodity Trading
Advisor (“CTA”) and membership in good standing in the National Futures
Association (“NFA”) in the same capacity or valid and continuing exemption
therefrom.

5.                Delegation. Neither the responsibilities nor liabilities under
this Agreement can be assigned by the Sub-Manager without the approval of the
Investment Advisor.

6.                Access to Information. Subject to Section 12, at the request
of the Investment Advisor, and of the Master Fund, as the case may be, the
Sub-Manager shall afford to their respective independent auditors reasonable
access to documents pertaining to the Sub-Account’s activities during customary
business hours and shall permit such auditors to make copies thereof or extracts
therefrom at the expense of the requesting Party.

-4-

 

7.                Scope of Liabilities and Indemnification.

(a)               The Sub-Manager hereby agrees to indemnify the Investment
Advisor, the Master Fund, any feeder fund thereof, their Affiliates and each of
their respective equity holders, officers, directors, employees, agents,
successors, representatives and assigns (each, a “Fund Indemnitee”), and hold
each Fund Indemnitee harmless against any and all demands, judgments, actions or
causes of action, obligations, deficiencies, assessments, costs, penalties,
interest, expenses (including, without limitation, reasonable fees and expenses
of counsel), losses, claims, damages or liabilities (collectively, “Losses”) to
which any Fund Indemnitee may become subject and arising out of or based upon a
material breach of the Sub-Manager’s representations, warranties, covenants or
agreements contained herein, or the fraud, gross negligence, willful misconduct
or reckless disregard of the Sub-Manager, its principals, directors, officers
and employees; provided, however, that the Sub-Manager shall not be liable under
this Section 7(a) in respect of Losses to the extent that it is determined that
such Losses resulted directly or indirectly from the fraud, gross negligence,
willful misconduct or reckless disregard of any Fund Indemnitee. Expenses
(including reasonable attorneys’ fees and expenses) incurred by any Fund
Indemnitee in connection with investigating, preparing to defend or defending,
or providing evidence in or preparing to serve or serving as a witness with
respect to any lawsuits, investigations, claims or other proceedings (each, a
“Claim”) arising in any manner out of or in connection with this Agreement shall
be paid by the Sub-Manager in advance of the final disposition of such Claim;
provided, however, that if such Fund Indemnitee is advanced such expenses and it
is later determined that such Fund Indemnitee was not entitled to
indemnification with respect to such Claim, then such Fund Indemnitee shall
reimburse the Sub-Manager for such advances.

(b)              Each Aspen Party hereby agrees to jointly and severally
indemnify each of the Sub-Manager, its principals and Affiliates, or any of
their respective equity holders, officers, directors, employees, agents,
successors, representatives and assigns (each, a “Sub-Manager Indemnitee”) and
hold each Sub-Manager Indemnitee harmless against any and all Losses to which
any Sub-Manager Indemnitee may become subject and arising out of, based upon or
related to the services provided hereunder by the Sub-Manager to the extent that
such Losses did not result directly or indirectly from the fraud, gross
negligence, willful misconduct or reckless disregard of any Sub-Manager
Indemnitee, or a material breach of the Sub-Manager’s representations,
warranties, covenants or agreements contained herein. Expenses (including
reasonable attorneys’ fees and expenses) incurred by any Sub-Manager Indemnitee
in connection with investigating, preparing to defend or defending, or providing
evidence in or preparing to serve or serving as a witness with respect to any
Claim arising in any manner out of or in connection with this Agreement shall be
paid by the indemnifying Aspen Party in advance of the final disposition of such
Claim; provided, however, that if such Sub-Manager Indemnitee is advanced such
expenses and it is later determined that such Sub-Manager Indemnitee was not
entitled to indemnification with respect to such Claim, then such Sub-Manager
Indemnitee shall reimburse such indemnifying Aspen Party for such advances.

(c)               The Sub-Manager shall not be liable to any Aspen Party or any
other person under the terms of this Agreement, except for acts or omissions of
the Sub-Manager which constitute a material breach of the Sub-Manager’s
representations, warranties, covenants or agreements contained herein, or the
fraud, gross negligence, willful misconduct or reckless disregard of the
Sub-Manager, its principals, directors, officers and employees.

(d)              Each of the Master Fund, the Investment Advisor, and the
Sub-Manager hereby further agrees that:

(i)                 its indemnification and reimbursement obligations set forth
above shall apply whether or not the party seeking indemnification is a formal
party to any Claim;

  

(ii)               without the other party’s prior written consent, which
consent shall not be unreasonably withheld or delayed, it shall not enter into
any settlement of any Claim unless such settlement includes an explicit and
unconditional release from the party bringing such Claim of all persons entitled
to indemnification from such Claim under this Agreement;

  



-5-

 

(iii)             if any indemnification or reimbursement sought pursuant to
this Agreement is judicially determined to be unavailable, then it shall
contribute to the Losses for which such indemnification or reimbursement is held
unavailable (A) in such proportion as is appropriate to reflect the relative
benefits to it on the one hand, and the other party on the other hand, in
connection with the transactions to which such indemnification or reimbursement
relates, or (B) if the allocation provided by clause (A) above is judicially
determined not to be permitted, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (A) but also its relative
faults on the one hand, and the other party on the other hand, as well as any
other equitable considerations; and

  

(iv)             persons entitled to indemnification hereunder are entitled to
retain separate counsel of their choice in connection with any of the matters in
respect of which indemnification, reimbursement or contribution may be sought
under this Agreement, and in no event shall the indemnifying Parties be liable
for fees and expenses of more than one counsel (in addition to any local
counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances;
provided, however, that each indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying Party shall
bear the reasonable fees, costs and expenses of such separate counsel if (A) the
use of counsel chosen by the indemnifying Party to represent such indemnified
party would present such counsel with a conflict of interest, (B) the actual or
potential defendants in, or targets of, any such action include both such
indemnified party and the indemnifying Party and such indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying Party, (C) the indemnifying Party shall not have
employed counsel satisfactory to such indemnified party to represent such
indemnified party within a reasonable time after notice of the institution of
such action, or (D) the indemnifying Party shall authorize such indemnified
party to employ separate counsel at the expense of the indemnifying Party.

  

(e)            Notwithstanding any other provision of this Agreement, the
Sub-Manager shall not be liable to the Master Fund or any holder of shares of
the Master Fund or any feeder fund thereof, for any taxation assessed upon or
payable by any of them or the feeder funds wheresoever the same may be assessed
or imposed and whether directly or indirectly except for such taxation as shall
be attributable to gross negligence, willful misconduct, or reckless disregard
in the performance or non-performance by the Sub-Manager or persons designated
by it of its obligations or duties. The Master Fund, shall indemnify and keep
indemnified the Sub-Manager from and against all taxes not attributable to gross
negligence, willful misconduct, or reckless disregard as aforesaid (wheresoever
and by whomsoever imposed) on profits or gains of the Master Fund which may be
assessed upon or become payable by the Sub-Manager and against all costs claims
demands actions and proceedings in connection therewith.

(f)             Any indemnity expressly given to a party in this Agreement is in
addition to and without prejudice to any indemnity provided by law.

8.                Legal Action By The Sub-Manager. The Sub-Manager shall not be
required to take any legal action on behalf of the Master Fund unless fully
indemnified to its reasonable satisfaction for all costs and liabilities that
may be incurred or suffered by the Sub-Manager in connection therewith and if
the Master Fund requires the Sub-Manager to take any action of whatsoever nature
which in the reasonable opinion of the Sub-Manager might make the Sub-Manager
liable for the payment of money or liable in any other way the Sub-Manager shall
be and be kept indemnified in any reasonable amount and form satisfactory to the
Sub-Manager as a prerequisite to taking action.

9.                Independent Contractor. For all purposes of this Agreement,
the Sub-Manager shall be an independent contractor and not an employee, agent,
partner or joint venturer of either the Investment Advisor or the Master Fund;
nor shall anything herein be construed as making either the Investment Advisor
or the Master Fund a partner or co-venturer with the Sub-Manager or any of its
Affiliates. The Sub-Manager shall have no authority to act for or represent any
Aspen Party, and an Aspen Party shall have no authority to act for or represent
the Sub-Manager, in either case except as expressly provided herein or as
otherwise specifically authorized in advance in writing by such Party.

-6-

 

10.            Information Concerning Activities. Subject to Section 12, the
Sub-Manager shall provide to the Master Fund and the Investment Advisor, from
time to time and on request, information regarding the activities related to
this Agreement and/or the Sub-Account, (i) conducted by the Sub-Manager since
the inception of this Agreement or since the most recent date on which the
Sub-Manager provided information to the relevant Party regarding the activities
of the Sub-Manager and (ii) proposed to be conducted by the Sub-Manager. Subject
to Section 12, the Sub-Manager shall furnish information concerning the
Sub-Manager and concerning the activities undertaken by it for the Master Fund
as the Investment Advisor or the Master Fund may reasonably request.

11.            Authority. Each of the Parties hereby represents that it is duly
authorized and empowered to execute, deliver and perform this Agreement and that
such action does not conflict with or violate any provision of law, rule or
regulation, contract, deed of trust, or other instrument to which it is a party
or to which any of its property is subject, and that this Agreement is a valid
and binding obligation enforceable in accordance with its terms.

12.            Confidentiality.

(a)            During the term and following the termination of this Agreement,
the Aspen Parties on the one hand and the Sub-Manager on the other hand, agree
to maintain in strict confidence the terms of this Agreement and any and all
Confidential Information (as hereinafter defined) regarding the other Party or
any of such Party’s Affiliates which it obtains pursuant to or in connection
with this Agreement or the relationship created hereby and agrees that it shall
not disclose any such Confidential Information to any person other than such
Party’s attorneys and accountants unless required to do so by applicable laws,
the request of any governmental, regulatory or self-regulatory agency,
organization, exchange or other body (each, a “Regulatory Body”), or valid legal
process. As used herein the term “Confidential Information” shall mean and
include, but not be limited to, a Party’s and their Affiliates’ respective
proprietary or confidential market and/or computerized investment approaches,
trading systems or programs, mathematical models, simulated results, simulation
software, price or research databases, other research, algorithms, numerical
techniques, analytical results, technical data, strategies and methodologies,
trading advice, instructions, orders and fills, current and historical trading
positions, business methods, trade secrets, internal marketing materials or
memoranda, corporate policies, supervisory and risk control techniques and
procedures, fee and compensation structures, trader trial programmes, client and
investor lists and contact lists, knowledge of facilities and any books and
records made available to any Party or Affiliate and any other proprietary
materials or information; provided that the term Confidential Information shall
not include any such information which is or has been made generally available
to the public through the disclosure thereof in a manner which was authorized by
the applicable Party or Affiliate and did not violate any common law or
contractual rights of the applicable Party or Affiliate. Immediately upon the
termination of this Agreement, each Party hereto shall return all such
Confidential Information to each Party hereto, as applicable. The Parties each
agree that neither they nor their Affiliates will use any Confidential
Information for any purpose not in connection with this Agreement. Without
limitation to the foregoing, (i) the Aspen Parties and their Affiliates shall
not copy, license, misuse, misappropriate or reverse engineer or otherwise
appropriate or make use of in any manner any of the Confidential Information of
the Sub-Manager, including without limitation, trading results or current and
historical trading positions directed by the Sub-Manager for the Sub-Account,
and (ii) the Aspen Parties agree that neither they nor their Affiliates may use
any Confidential Information of the Sub-Manager in the formulation or
computation of any index aimed at being a replication of “commodity pool”
returns the Aspen Parties or their Affiliates may create, sponsor or manage.

(b)            As used in this Agreement, the term “Affiliate” shall mean, with
respect to a specified person: (i) any person that directly or indirectly
through one or more intermediaries controls, alone or through an affiliated
group, is controlled by, or is under common control with, such specified person;
(ii) any person that is an officer, director, partner, trustee, or employee of,
or serves in a similar capacity with respect to, such specified person (or an
Affiliate of such specified person); or (iii) any person that, directly or
indirectly, is the beneficial owner of 10% or more of any class of equity
securities of, or otherwise has a substantial beneficial interest in, the
specified person or of which the specified person is directly or indirectly the
owner of 10% or more of any class of equity securities or in which the specified
person has a substantial beneficial interest.

-7-

 

13.            Use of Intellectual Property.

(a)            Neither the Aspen Parties, on the one hand, and the Sub-Manager,
on the other hand, nor any of their respective Affiliates, will use the other
Party’s or such other Party’s Affiliate’s trade or service marks, brand name(s),
logo(s), distinctive marks and related material or any other Intellectual
Property (as hereinafter defined) of the other without the express written
permission of the other Party.

(b)            The term “Intellectual Property” contained in this Agreement
means all rights to and in the names of a Party (including but not limited to,
with respect to the Sub-Manager, the Sub-Manager’s name “Rotella”) or such
Party’s Affiliate and all derivations and variations thereof; all registered and
unregistered trademarks, service marks and applications and all other business
names, brand names, internet domain names, devices, logos, get-up and signs (and
whether or not registered or applied for) used by the respective Party or
Affiliate, all copyright, rights in the nature of copyright, sui generis rights,
design rights, and all other like rights in all parts of the world whether
present or vested, future or contingent in the same or any derivation thereof
used by the respective Party or Affiliate together with all the goodwill
associated with or symbolized by any of the foregoing; and all accrued rights of
action in relation to such rights (including the right to sue for and recover
damages for past infringements).

(c)            Each Aspen Party agrees that neither it nor its Affiliates will
use or appropriate the Sub-Manager’s name or any other information it receives
from the Sub-Manager in the Memorandum or any other prospectus, offering
document, or marketing or promotional material of an Aspen Party or its
Affiliates without obtaining the prior written consent of the Sub-Manager and
providing the Sub-Manager with a reasonable opportunity to review any such
material in advance of its first use; provided, however, that the Aspen Parties
may disclose to investors and prospective investors: (i) the name of the
Sub-Manager; (ii) the then-current percentage allocation of Master Fund assets
to the Sub-Manager for management; and (iii) the past performance of the
Sub-Manager in a form provided by or otherwise reasonably acceptable to the
Sub-Manager.

14.            Representations and Warranties of the Aspen Parties. Each Aspen
Party represents, warrants and covenants to the Sub-Manager with respect to
itself as follows, as applicable:

(a)            Such Aspen Party has complied, and will continue to comply, with
all laws having application to their business, properties and assets, the
violation of which might reasonably be expected, in such Aspen Party’s best
knowledge and belief, to materially and adversely affect such Aspen Party’s
ability to comply with and perform such Aspen Party’s obligations under this
Agreement. As of the date hereof, there are no demands, claims, arbitrations,
lawsuits, actions, mediations, proceedings, notices of investigation or
investigations (collectively, “Proceedings”) pending or, to the best knowledge
and belief of such Aspen Party, threatened against such persons regarding
noncompliance with any applicable laws, or at law or in equity, or before or by
any court, any foreign, federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality or any
Regulatory Body, in which an adverse decision might reasonably be expected, in
such Aspen Party’s best knowledge and belief, to materially and adversely affect
such Aspen Party’s ability to comply with or perform its obligations under this
Agreement or result in a material adverse change in the condition, financial or
otherwise, business or prospects of such Aspen Party.

(b)            Such Aspen Party has and will maintain all governmental,
regulatory, self-regulatory and exchange licenses and approvals and has effected
all filings and registrations with all relevant Regulatory Bodies, or
alternatively has claimed any applicable exemptions from such requirements,
required to conduct the Master Fund’s business or required to perform the Master
Fund’s obligations under this Agreement, as applicable, including without
limitation, registration with the CFTC as a CTA and/or Commodity Pool Operator
and membership in good standing in the NFA in the same capacity or valid and
continuing exemption therefrom.

(c)            The Master Fund represents that it is a qualified eligible person
(“QEP”) as defined in CFTC Rule 4.7 under U.S. Commodity Exchange Act (“CEA”).
The Aspen Parties consent to the Master Fund being treated by the Sub-Manager as
an exempt account under CFTC Rule 4.7 under the CEA, and the Aspen Parties
acknowledge that they will not receive a commodity trading advisor disclosure
document from the Sub-Manager that contains all disclosures required by Part 4
of the CFTC rules.

-8-

 

(d)           The Memorandum and each Aspen Party’s other prospectus, offering
documents, marketing and promotional material, and any other statements (whether
written or oral) made by such Aspen Party to any investor, prospective investor
or other third party in connection with the marketing, offer and sale of
beneficial interests in the Master Fund or any feeder fund therein are and shall
be complete and accurate in all material respects, do not and will not contain
any misstatement of any material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and comply and will comply in all material respects with any and all laws and
regulations applicable to such Aspen Party.

(e)            The Master Fund is not, and during the term of this Agreement
will not be, deemed to be “plan assets” subject to the U.S. Employee Retirement
Income Security Act of 1974, as amended, and/or Section 4975 of the U.S.
Internal Revenue Code of 1986, as amended, as applicable.

(f)             The foregoing representations, warranties and covenants shall be
continuing during the term of this Agreement and any renewal thereof, and if at
any time any event shall occur which would make or tend to make any of the
foregoing incomplete or inaccurate, such Aspen Party shall promptly notify the
Sub-Manager of the occurrence of such event.

15.            Termination, Renewal, and Notice.

(a)            The initial term of this Agreement shall commence as of the date
hereof. Thereafter this Agreement shall automatically renew for one (1) year
periods. Notwithstanding the foregoing, this Agreement may be terminated by any
Party at any time for any or for no reason, as of the close of business on any
Business Day upon one (1) day prior written notice to the other Parties. In the
event of termination, the provisions of Sections 3 (but only to the extent
compensation earned up to the effective termination date remains unpaid), 6, 7,
12 and 13, as well as this Section, shall survive.

(b)            Notices by one Party to the other shall be made by e-mail,
facsimile, certified mail return receipt requested, or by recognized private
courier (e.g., Federal Express, Airborne Express, etc.) at the usual business
location of such other Party unless otherwise notified in writing.

(c)            In the event a notice of termination is given hereunder to the
Sub-Manager, then any action by the Sub-Manager with regard to the Master Fund
after the date of such notice shall require the Master Fund’s or the Investment
Advisor’s written consent.

16.            Modification; Waiver. Except as otherwise expressly provided
herein, this Agreement shall not be amended nor shall any provision of this
Agreement be considered modified or waived unless evidenced in writing and
signed by the Parties hereto. Notwithstanding the foregoing, the Sub-Manager may
amend the provisions of this Agreement with respect to any issue, without the
consent of the Investment Advisor, Master Fund or shareholders of the Master
Fund or any of its feeder funds, to the extent necessary to comply with any
applicable regulatory requirements.

17.            Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties to and their respective successors, and
their rights and obligations hereunder shall not be assignable, transferable or
delegable without the written consent of the other Party hereto.

18.            Governing Law. This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of Illinois applicable to
contracts made and to be performed entirely therein without reference to choice
of law principles.

19.            Headings. Headings and captions in this Agreement are for
convenience of reference only and shall not be given any effect in the
interpretation of this Agreement.

20.            Counterparts. This Agreement may be signed in any number of
counterparts. Any single counterpart or a set of counterparts signed in either
case by the Parties hereto shall constitute a full and original Agreement for
all purposes.

[Signature page follows:]

-9-

 

Pursuant to an exemption from the Commodity Futures Trading Commission in
connection with accounts of Qualified Eligible Persons, this brochure or account
document is not required to be, and has not been, filed with the Commission. The
Commodity Futures Trading Commission does not pass upon the merits of
participating in a trading program or upon the adequacy or accuracy of Commodity
Trading Advisor disclosure. Consequently, the Commodity Futures Trading
Commission has not reviewed or approved this trading program or this brochure or
account document.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

AGREED & ACKNOWLEDGED:

 

Rotella Capital Management, Inc.

(the “Sub-Manager”)

 

Aspen Partners, Inc.

(“Aspen” or “Investment Advisor”)

 

Name:

Joseph A. Canepari  

 

Name:

Adam Langley          

 

Signature:

/s/ Joseph A. Canepari  

 

Signature:

/s/ Adam Langley          

 

Date:

June 21, 2011  

 

Date:

June 21, 2011                              

Aspen Diversified Fund LLC

(the “Master Fund”)

   

 

Name:

Adam Langley  

 

 

         

 

Signature:

/s/ Adam Langley  

 

 

         

 

Date:

June 21, 2011  

 

 

         

 

-10-

 

ADDENDUM

to Sub-Manager Agreement by and among

Aspen Diversified Fund LLC (“Master Fund”), Aspen Partners, Inc. (“Aspen” or
“Investment Advisor”)

and

Rotella Capital Management, Inc. (“Sub-Manager”)

 

Compensation:

Management Fee [*]%

Performance Fee [*]%

 

Nominal Account Size:

Nominal Account Size: Initially $[*] million. The Nominal Account Size shall
remain fixed unless increased or decreased by the Investment Advisor as
described in Section 2(e) of the Agreement.

Trading Limits:

•       Margin-to-Equity Limit: [*]% of Nominal Account Size

 

•       Maximum Drawdown Limit: Should the Sub-Manager (a) incur trading losses
of [*]% or more in any one month or (b) experience trading losses at any time of
[*]% from the Sub-Manager’s previous peak performance (i.e., a [*]% drop from
Peak to Trough) (either, the “Maximum Drawdown Limit”), the Sub-Manager shall
immediately stop trading for the Master Fund’s Sub-Account and notify the
following officers of the Investment Advisor by telephone and e-mail at the
following numbers/addresses:

 

Paul Morin, Co-Chief Investment Officer (908) 219-4107 pmorin@aspenpartners.com

Ben Warwick, Co Chief Investment Officer (303) 471-0244
bwarwick@aspenpartners.com

Adam Langley, Chief Compliance Officer (404) 879-5130 alangley@aspenpartners.com

Kenneth Banwart, Managing Partner (404) 879-5135 kbanwart@aspenpartners.com

 

[Signature page follows:]

 

 

 

__________________________

* Confidential material redacted and filed separately with the Commission.

 

-11-

 

AGREED & ACKNOWLEDGED:

 

Rotella Capital Management, Inc.  

Aspen Partners, Inc.

 

 

Name:

Joseph A. Canepari  

 

Name:

Adam Langley          

 

Signature:

/s/ Joseph A. Canepari  

 

Signature:

/s/ Adam Langley          

 

Date:

June 21, 2011  

 

Date:

June 21, 2011                              

Aspen Diversified Fund LLC

 

   

 

Name:

Adam Langley  

 

 

         

 

Signature:

/s/ Adam Langley  

 

 

         

 

Date:

June 21, 2011  

 

 

         

 

-12-

 

EXHIBIT A

 

SUB-MANAGER DISCLOSURE STATEMENT

 

 

 

Outline of Trading Strategy:

 

The Rotella TEXO Program identifies statistically significant pairs within
defined market sectors and attempts to profit from the convergence/divergence of
those pairs from their historical relationship. The TEXO portfolio invests in
three asset classes and over 25 futures markets across North America, Europe,
and Asia Pacific. A systematic investment process is coupled with discretionary
leverage management to produce consistent returns with disciplined risk
management, even in extreme market conditions such as those witnessed in 2008.
TEXO was developed by an independent research group within Rotella Emerging
Strategies and is managed by Veeru Perianan. The recommended minimum investment
in the TEXO Program is $10,000,000 and maintaining an investment level below
this amount may result in performance disparities relative to other accounts
traded pursuant to the TEXO Program.

 

